UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 30, 2010 CALPINE CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-12079 77-0212977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Avenue, Suite 1000, Houston, Texas77002 (Addresses of principal executive offices and zip codes) Registrant’s telephone number, including area code:(713) 830-8775 Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) TABLE OF CONTENTS ITEM2.02—RESULTS OF OPERATIONS AND FINANCIAL CONDITION ITEM9.01—FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX 1 ITEM2.02—RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 30, 2010, Calpine Corporation (the “Company”) issued a press release announcing its financial and operating results for the quarter ended June 30, 2010. A copy of the press release is being furnished as Exhibit 99.1 hereto and is incorporated by reference herein. As set forth in the press release, the Company will host a conference call to discuss its financial and operating results for the second quarter of 2010 on Friday, July 30, 2010, at 10:00 a.m. ET / 9:00 a.m. CT. A listen-only webcast of the call may be accessed through the Company’s website at www.calpine.com, or by dialing 888-857-6930 at least 10 minutes prior to the beginning of the call. An archived recording of the call will be made available for a limited time on the Company’s website and can also be accessed by dialing 888-203-1112 (or 719-457-0820 for international listeners) and providing confirmation code 2778412. Presentation materials to accompany the conference call will be made available onthe Company'swebsite on July 30, 2010. The information in this Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “1934 Act”), nor shall it be deemed “incorporated by reference” into any filing under the Securities Act of 1933, as amended, or the 1934 Act, except as may be expressly set forth by specific reference in such filing. ITEM9.01—FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits ExhibitNo. Description Calpine Corporation Press Release dated July 30, 2010.* * Furnished herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALPINE CORPORATION By: /s/ ZAMIR RAUF Zamir Rauf Executive Vice President and Chief Financial Officer Date:July 30, 2010 3 EXHIBIT INDEX ExhibitNo. Description Calpine Corporation Press Release dated July 30, 2010.* * Furnished herewith. 4
